Citation Nr: 0212334	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for varicose veins of 
the left leg.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

3.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.D.W., and R.B.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from January 1945 to November 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a statement received in January 2001, the veteran 
requested service connection for several disabilities 
including hypertension, polymyalgia rheumatica, 
gastroesophageal reflux disease and a liver disorder.  These 
issues are referred to the RO for appropriate development.   

The issues of entitlement to an increased rating for pes 
planus and entitlement to TDIU will be discussed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  In March 1995, the Board denied service connection for 
varicose veins of the left leg.

2.  Evidence submitted since the March 1995 Board either does 
not bear directly and substantially upon the specific matter 
under consideration, or is cumulative or redundant, or is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1995 Board decision which denied service 
connection for varicose veins of the left leg is final.  
38 U.S.C.A. § 7104 (West 1991).

2.  The additional evidence received since the Board's 1995 
denial of entitlement to service connection for varicose 
veins of the left leg is not new and material and the 
veteran's claim for entitlement to service connection for 
varicose veins of the left leg is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) [hereinafter "VCAA"].  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA. 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The Board 
notes that § 3.156(a), the second sentence of § 3.159(c), and 
3.159(c)(4)(3) pertaining to new and material evidence were 
amended at 66 Fed. Regulations, 45620 (2001).  These 
amendments, however, apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  Inasmuch 
as this claim was initiated prior to that date, the 
amendments do not apply to this application to reopen a claim 
for service connection for varicose veins of the left leg. 

After a thorough review of the claims file, the Board finds 
that there has been substantial compliance with the notice 
and assistance provisions of the VCAA and its implementing 
regulations.  The veteran has been properly notified on 
multiple occasions of the evidence necessary to complete his 
application for a claim for benefits.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA examinations, and 
statements made by the veteran, friends and relatives in 
support of his claim.  In addition, the RO has sent numerous 
letters to the veteran advising him of the type of evidence 
required to complete his claims, and the veteran has 
responded by identifying all health care providers who have 
rendered treatment pertaining to his disabilities.  The 
veteran, a friend, and relatives presented testimony at 
personal hearings.  The Board is unaware of any additional 
evidence, which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §  1110 (West 1991 & Supp. 
2001).  

38 C.F.R. § 3.303 (2001) also provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 

In March 1995, in denying the claim for service connection 
for varicose veins of the left leg the Board noted that there 
was no contemporaneous evidence of varicose veins in the left 
leg inservice or in the immediate years thereafter.  
Moreover, there was no evidence of continuity of 
symptomatology, as the first medical evidence of left leg 
varicose veins was in 1963 more than 15 years subsequent to 
service discharge.  

The Board in March 1995 also took into consideration written 
statements of the veteran, his friends and relatives, and 
fellow servicemen who in essence, stated that the veteran had 
left leg varicose veins during and immediately subsequent to 
service.  The Board noted that the veteran only referred to 
inservice treatment for varicose veins of the right leg in 
his original October 1947 application.  Further, the Board 
found that the earlier more contemporaneous statements of the 
veteran, his friends and relatives also specifying only 
varicose veins of the right leg were more credible.  The 
Board also considered the VA and private medical evidence 
which indicated that varicose veins of the left leg were 
initially clinically shown in 1963.  The private medical 
records include 1962 and 1963 statements from Dr. Hoda who 
indicated that he treated the veteran in 1962 for varicose 
veins of the right leg and indicated he was treating the 
appellant in 1977 for varicose veins in both legs.  

The March 1995 Board decision is final.  38 U.S.C.A. § 7104.  
However, the appellant may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

Records submitted after the March 1995 Board decision 
includes statements from fellow servicemen, transcripts at 
hearings conducted at the RO in April 2000 and before the 
undersigned member of the Board sitting at the RO in April 
2002.  Also received were VA and private clinical records.  

During his hearings the appellant testified that he had 
varicose veins in his left leg at the same time as the right 
leg when he was on active duty.  He has indicated that he did 
not mention it because his right leg was more disabling.  
C.D.W. provided testimony during the April 2002 hearing in 
which the severity of the disabilities involving the 
appellant's lower extremities was described.

In this regard the statements from the fellow servicemen are 
duplicative and were considered by the Board at the time of 
the March 1995 decision.  The testimony rendered at the 
hearings by the appellant and C.D.W is also cumulative in 
nature.  Also the medical records simply confirm the presence 
of varicose veins of the left leg, a fact that was previously 
established. The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995), quoting Moray v. Brown, 
7 Vet. App. 211, 214 (1993). 

Accordingly, since the veteran has not submitted new and 
material evidence, the claim is not reopened.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for varicose 
veins of the left leg, the benefit sought on appeal is 
denied.  


REMAND

In February 2002, the RO denied service connection for 
peripheral neuropathy, to include the residuals of cold 
injuries to the extremities.  In March 2002 the veteran 
indicated that he disagreed with that decision.   The RO has 
not issued a statement of the case on the issue pertaining to 
service connection for peripheral neuropathy.  Where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board finds that this issue is intertwined 
with the issue of entitlement to a total rating on the basis 
of individual unemployability due to service-connected 
disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board is also of the opinion that another VA examination 
of the veteran's feet would be of assistance to the Board in 
adjudicating the issue of an increased rating for the pes 
planus.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

2. The RO should obtain copies of the 
treatment records from the Tuscaloosa, 
Alabama VA medical facility covering the 
period from May 20001 to the present.

3.  A VA examination by an orthopedist 
should be conducted to determine the 
severity of the bilateral pes planus.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  In addition to x-rays, and 
other specialized tests and deemed 
necessary should be conducted.  

Request the examiner to specify whether 
the veteran has bilateral pes planus.  If 
yes, request the examiner, to the extent 
possible, to identify all symptoms and 
findings which are a manifestation of or 
associated with the bilateral pes planus 
versus other disabilities involving the 
feet.

4.  The RO should review the evidence 
submitted subsequent to the February 2002 
rating action and issue a statement of 
the case to the veteran and 
representative addressing the issue of 
service connection for peripheral 
neuropathy, to include the residuals of 
cold injuries to the extremities.  The 
appellant should be notified of the 
requirements necessary to perfect his 
appeal.

5.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

